DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed February 16, 2022, are acknowledged. Claims 1 and 8 have been amended. No new matter has been added. Claims 1-20 are pending and currently considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (previously cited and cited by Applicant in IDS filed September 12, 2018, US 20040253379 A) in view of Mase (previously cited, US 20120043044 A1).
Regarding Claim 1, Sugita discloses a method for surface treatment of a cutting edge portion of a machining tool (see para. [0004] and para. [0006]), comprising: 
setting a treatment region, the treatment region including the cutting edge of the machining tool and an area in a vicinity of the cutting edge (see para. [0009]; see Fig. 1A, drill 10 comprises fluted portion 16 which comprises cutting edges 12; see para. [0050]); and
ejecting substantially spherical ejection particles having a median diameter of 1 to 20 um to the treatment region (see para. [0052]; one of ordinary skill in the art would appreciate that #3000-#6000 grit would be about 4-8um which reads on the claimed range of 1-20um; see Fig. 2, diamond particles 44 are substantially spherical; the abrasive diamond particles read on the ejection of particles having a median diameter of 1 to 20um). 
Furthermore, Sugita additionally discloses wherein the diamond abrasive particles surround a spherical rubber particle with a diameter of 500um (see para. [0052]), and one of ordinary skill in the art would recognize that to surround the bigger rubber particles with diamond particles (as seen in fig. 2), a larger amount of diamond particles will be required than the amount of rubber particles, and therefore one of ordinary skill in the art would recognize that the 'median’ diameter between the total amount of particles 
To be clear however, the abrasive particles of 4-8um (#3000-#6000) alone read on the claimed limitations)
Sugita further discloses ejecting the ejection particles at an ejection pressure of 0.01 MPa to 0.7 MPa (see para. [0026] and para. [0052]) for forming dimples having 
an average equivalent diameter of 1 to 18 um (see para. [0010]) and 
an average depth of 0.02 to 1.0 um or less than 1.0 um due to deformation caused by collision of the ejection particles (see para. [0009]; see Fig. 9, flute section after second shot-blasting shows Rz ranging from 0.76-1.06um). One of ordinary skill in the art would appreciate that a surface with an Rz of 1.2um or less would comprise recesses with an average depth of 1um or less. Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. 
Furthermore, one of ordinary skill in the art would appreciate that the recesses (dimples) are caused by deformation from the collision of the ejection particles, as is well-known in the art of shot blasting, and because the method steps (limitations directed to the ejection particles and ejection pressure thereof) are the same as that claimed, and thus it would be obvious that the ejection particles result in the claimed deformation. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Sugita discloses wherein the entirety of the treatment area is subjected to the smoothing operation (see para. [0028]; see Fig. 2, ejected particles cover entire surface of the substrate), but does 
Mase discloses a similar invention wherein a component is subjected to a shot blasting operation which results in 100% coverage from the shot blasting operation in order to provide adequate amounts of recesses to hold additive agents and reduce frictional resistance (see para. [0024]; see para. [0031]; see para. [0034]; see para. [0057]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a projected area of the dimples occupying 30% or more of a surface area of the treatment region, as taught by Mase, for the invention disclosed by Sugita, in order to form a cutting tool which may better hold lubricating fluid in the recesses, and one which has reduced frictional resistance which would in turn increase the wear resistance of the cutting tool (see teachings by Mase above). To be clear, while the invention of Mase is directed towards shot blasting a mold, one of ordinary skill in the art would appreciate the teachings of Mase and relevance of reducing wear for a component which is in contact, for example sliding contact, with another component.

Regarding Claim 2, Sugita discloses wherein preliminary polishing of the treatment region is performed (see para. [0058], wherein a first surface-smoothing step is performed prior to a coating step and wherein the coating is then subjected to a second surface smoothing step) to produce a surface roughness Ra of 3.2um or less (see Fig. 9, ‘after first shot-blasting’, flute sections show Rz values ranging from 0.48-0.68um; one of ordinary skill in the art would appreciate that a surface with an Rz roughness of 0.48-0.68um would comprise a Ra surface roughness of 3.2um or less).

Regarding Claim 3, Sugita discloses wherein the preliminary polishing is performed by ejecting elastic abrasives in which abrasive grains are dispersed in each of an elastic body, or the abrasive grains are carried on each of a surface of the elastic body so that the elastic abrasives are slid on the treatment region (see para. [0052]; see para. [0058]; it would have been obvious to one of ordinary skill in the art that the ejection particles of the first surface smoothing step (preliminary polishing) were the same as those disclosed for the second shot-blasting operation (ejection of particles to the hard coating surface); 

Regarding Claims 4, 9 and 10, Sugita discloses wherein the ejection particles are ejected on the treatment region to which a ceramic coating has been applied (see para. [0026]; see para. [0023]).

Regarding Claims 5, 11 and 12, Sugita discloses wherein a ceramic coating is applied to the treatment region after the ejection of the ejection particles (see para. [0058]; see para. [0023]).

Regarding Claims 6-7 and 13-20, Sugita is silent towards (Claims 6 and 13-16) post polishing such that the post polishing is performed to the treatment region for removing minute protrusions generated at a time of formation of the dimples after forming the dimples, and (Claims 7 and 17-20) wherein the post polishing is performed by ejecting elastic abrasives in which abrasive grains are dispersed in each of an elastic body, or the abrasive grains are carried on each of a surface of the elastic body so that the elastic abrasives are slid on the treatment region. 
However, Sugita teaches wherein shot blasting parameters may be modified to impart particular surface properties (“a condition for the shot blasting operation, such as the pressure of the ejected air, the amount of the supplied abrasive particles…operation time…area of the surface subjected…such that the surface has a desired roughness and recesses each having a desired size” [0053]), and it is well-known in the art of shot blasting that multiple passes may be required to impart the desired surface finish. It is also well known in the art of surface modification and polishing to provide first a rough pass of polishing with a first set of parameters followed by a finer polishing pass comprised of a second set of parameters to obtain a particular surface profile. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that (Claims 6 and 13-16) an additional shot blasting be included, for example with a modification to provide a specifically post-polishing step, as it is well-known in the art to provide a 
Additionally, Sugita further discloses wherein for the shot blasting operation, the ejected particles are elastic abrasives wherein abrasive grains are carried on each of a surface of the elastic body (see para. [0052]), and wherein blasting particles are slid on the treatment region after ejection (see para. [0053]; one of ordinary skill in the art would appreciate that shot blasting and removal of the particles such that the particles smoothed the surface or created dimples would occur by the particles sliding during removal). 
Thus, it also would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have (Claims 7 and 17-20) used the same elastic particles for shot blasting as disclosed by Sugita for the additional shot blasting steps, such as post-polishing, such that the particles when removed are slid to provide smoothing, in order to obtain an accurate surface roughness and so that the only modification needed between the blasting steps and the post-polishing steps are machine operation parameters. 
Furthermore, Mase discloses multiple shot blastings to acquire a particular surface roughness and finish such that a component is subjected to a first blasting to adjust surface roughness, a second blasting to produce surface irregularities such as dimples, and a third blasting with elastic abrasives, wherein abrasive grains are kneaded in an elastic body or abrasive grains are carried on the surface of the elastic body, to adjust the peaks of the dimples such that they are flattened by the ejected abrasive sliding along the surface of the treatment area (see para. [0016]-[0020]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used (Claims 6 and 13-16) a post-polishing blasting to remove minute protrusions generated at a time of formation of the dimples after forming the dimples, as taught by Mase, and to have (Claims 7 and 17-20) also used elastic abrasives, wherein abrasive grains are kneaded in an elastic body or abrasive grains are carried on the surface of the elastic body, to adjust the peaks of the dimples such that they are flattened by the ejected abrasive sliding along the surface of the treatment area, as also taught by Mase, for the invention disclosed by Sugita. One would be motivated to use an additional shot blasting treatment after the initial shot blasting treatment which formed the dimples as a 

Regarding Claim 8, Sugita discloses a structure of a cutting edge portion of a machining tool (see Fig. 1A), the structure comprising dimples due to deformation caused by collision of ejection particles having 
an equivalent diameter of 1 to 18 um (see para. [0010]) and 
a depth of 0.02 to 1.0 um or less than 1.0 um (see para. [0009]; see Fig. 9, flute section after second shot-blasting shows Rz ranging from 0.76-1.06um; one of ordinary skill in the art would appreciate that a surface with an Rz of 1.2um or less would comprise recesses with a depth of 1um or less). Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 
Additionally, the limitation ‘formed due to deformation caused by collision of ejection particles” is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. However, one of ordinary skill in the art would also appreciate that the recesses (dimples) are caused by deformation from the collision of the ejection particles, as is well-known in the art of shot blasting, and because the method steps (limitations directed to the ejection particles and ejection pressure thereof – see Claim 1 above) are the same as that claimed, and thus it would be obvious that the ejection particles result in the claimed deformation (as also demonstrated by 

Sugita further discloses ejecting particles in a treatment region including a cutting edge and an area in the vicinity of the cutting edge of a machine tool (see para. [0009]; see Fig. 1A, drill 10 comprises fluted portion 16 which comprises cutting edges 12; see para. [0050]).
Sugita discloses wherein the entirety of the treatment area is subjected to the smoothing operation (see para. [0028]; see Fig. 2, ejected particles cover entire surface of the substrate), but does not expressly disclose wherein a projected area of the dimples occupies 30% or more of a surface area of the treatment region. 
Mase discloses a similar invention wherein a component is subjected to a shot blasting operation which results in 100% coverage from the shot blasting operation in order to provide adequate amounts of recesses to hold additive agents and reduce frictional resistance (see para. [0024]; see para. [0031]; see para. [0034]; se para. [0057]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a projected area of the dimples occupying 30% or more of a surface area of the treatment region, as taught by Mase, for the invention disclosed by Sugita, in order to form a cutting tool which may better hold lubricating fluid in the recesses, and one which has reduced frictional resistance which would in turn increase the wear resistance of the cutting tool (see teachings by Mase above). To be clear, while the invention of Mase is directed towards shot blasting a mold, one of ordinary skill in the art would appreciate the teachings of Mase and relevance of reducing wear for a component which is in contact, for example sliding contact, with another component.

Claim 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (previously cited and cited by Applicant in IDS filed September 12, 2018, US 20040253379 A).

setting a treatment region, the treatment region including the cutting edge of the machining tool and an area in a vicinity of the cutting edge (see para. [0009]; see Fig. 1A, drill 10 comprises fluted portion 16 which comprises cutting edges 12; see para. [0050]); and
ejecting substantially spherical ejection particles having a median diameter of 1 to 20 um to the treatment region (see para. [0052]; one of ordinary skill in the art would appreciate that #3000-#6000 grit would be about 4-8um which reads on the claimed range of 1-20um; see Fig. 2, diamond particles 44 are substantially spherical; to be clear, the abrasive diamond particles read on the ejection of particles having a median diameter of 1 to 20um). 
Furthermore, Sugita additionally discloses wherein the diamond abrasive particles surround a spherical rubber particle with a diameter of 500um (see para. [0052]), and one of ordinary skill in the art would recognize that to surround the bigger rubber particles with diamond particles (as seen in Fig. 2), a larger amount of diamond particles will be required than the amount of rubber particles, and therefore one of ordinary skill in the art would recognize that the median diameter between all particles of 4um and 500um would be within the claimed range of 1-20um. 
One of ordinary skill in the art would appreciate that the term ‘median’ is taken to be the middle number of a data set found by ordering all data points from minimum to maximum value, thus the median diameter of a data set of particle diameters which comprises more than 50% particles to be of the smaller diameter particle would comprise a median for that data set which is the value of that smaller diameter. To be clear however, the abrasive particles of 4-8um (#3000-#6000) alone read on the claimed limitations.
Sugita further discloses ejecting the particles at an ejection pressure of 0.01 MPa to 0.7 MPa (see para. [0026]; see para. [0052]) for forming dimples having 
an equivalent diameter of 1 to 18 um (see para. [0010]) and 
a depth of 0.02 to 1.0 um or less than 1.0 um (see para. [0009]; see Fig. 9, flute section after second shot-blasting shows Rz ranging from 0.76-1.06um; one of ordinary skill in the art would appreciate that a surface with an Rz of 1.2um or less would comprise recesses with a depth of 1um or less; 
a projected area of the dimples occupies 30% or more of a surface area of the treatment region (see para. [0028] describing the treatment area as the entire hard coating; see Fig. 2, ejected particles cover entire surface of the substrate; it would be obvious to one of ordinary skill in the art that such a process over the entire coating produce a treatment region comprising 30% or more surface area of projected dimples).

Regarding Claim 2, Sugita discloses wherein preliminary polishing of the treatment region is performed (see para. [0058], wherein a first surface-smoothing step is performed prior to a coating step and wherein the coating is then subjected to a second surface smoothing step) to produce a surface roughness Ra of 3.2um or less (see Fig. 9, ‘after first shot-blasting’, flute sections show Rz values ranging from 0.48-0.68um; one of ordinary skill in the art would appreciate that a surface with an Rz roughness of 0.48-0.68um would comprise a Ra surface roughness of 3.2um or less).

Regarding Claim 3, Sugita discloses wherein the preliminary polishing is performed by ejecting elastic abrasives in which abrasive grains are dispersed in each of an elastic body, or the abrasive grains are carried on each of a surface of the elastic body so that the elastic abrasives are slid on the treatment region (see para. [0052]; see para. [0058]; it would have been obvious to one of ordinary skill in the art that the ejection particles of the first surface smoothing step (preliminary polishing) were the same as those disclosed for the second shot-blasting operation (ejection of particles to the hard coating surface); see para. [0053]; one of ordinary skill in the art would appreciate that shot blasting and removal of the particles such that the particles smoothed the surface or created dimples would occur by the particles sliding during removal).

Regarding Claims 4, 9 and 10, Sugita discloses wherein the ejection particles are ejected on the treatment region to which a ceramic coating has been applied (see para. [0026]; see para. [0023]).

Regarding Claims 5, 11 and 12, Sugita discloses wherein a ceramic coating is applied to the treatment region after the ejection of the ejection particles (see para. [0058]; see para. [0023]).

Regarding Claim 8, Sugita discloses a structure of a cutting edge portion of a machining tool (see Fig. 1A), the structure comprising dimples having 
an equivalent diameter of 1 to 18 um (see para. [0010]) and 
a depth of 0.02 to 1.0 um or less than 1.0 um (see para. [0009]; see Fig. 9, flute section after second shot-blasting shows Rz ranging from 0.76-1.06um; one of ordinary skill in the art would appreciate that a surface with an Rz of 1.2um or less would comprise recesses with a depth of 1um or less). Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 
Additionally, the limitation ‘formed due to deformation caused by collision of ejection particles” is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113
Sugita further discloses wherein dimples are formed in a treatment region including a cutting edge and an area in the vicinity of the cutting edge of a machine tool (see para. [0009]; see Fig. 1A, drill 10 comprises fluted portion 16 which comprises cutting edges 12; see para. [0050]) so that a projected area of the dimples occupies 30% or more of a surface area of the treatment region (see para. [0028]; see Fig. 2, ejected particles cover entire surface of the substrate; it would be obvious to one of ordinary skill in the art that such a process wherein the particles cover the entire area produce a treatment region comprising 30% or more surface area of projected dimples).

Claim 6-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita, as applied to claims 1-5 above, further in view of Mase (previously cited, US 20120043044 A1).
Regarding Claims 6-7 and Claims 13-20, Sugita is silent towards (Claims 6 and 13-16) post polishing such that the post polishing is performed to the treatment region for removing minute protrusions generated at a time of formation of the dimples after forming the dimples, and (Claims 7 and 17-20) wherein the post polishing is performed by ejecting elastic abrasives in which abrasive grains are dispersed in each of an elastic body, or the abrasive grains are carried on each of a surface of the elastic body so that the elastic abrasives are slid on the treatment region. 
However, Sugita teaches wherein shot blasting parameters may be modified to impart particular surface properties (“a condition for the shot blasting operation, such as the pressure of the ejected air, the amount of the supplied abrasive particles…operation time…area of the surface subjected…such that the surface has a desired roughness and recesses each having a desired size” [0053]), and it is well-known in the art of shot blasting that multiple passes may be required to impart the desired surface finish. It is also well known in the art of surface modification and polishing to provide first a rough pass of polishing with a first set of parameters followed by a finer polishing pass comprised of a second set of parameters to obtain a particular surface profile. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that (Claims 6 and 13-16) an additional shot blasting be included, for example with a modification to provide a specifically post-polishing step, as it is well-known in the art to provide a finished part with a clean and smooth surface, and to obtain such a surface by a first rough polishing followed by polishing to a finer degree. 
Additionally, Sugita further discloses wherein for the shot blasting operation, the ejected particles are elastic abrasives wherein abrasive grains are carried on each of a surface of the elastic body (see para. [0052]), and wherein blasting particles are slid on the treatment region after ejection (see para. [0053]; one of ordinary skill in the art would appreciate that shot blasting and removal of the particles such that the particles smoothed the surface or created dimples would occur by the particles sliding during removal). Thus, it also would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have (Claims 7 and 17-20) used the same elastic particles 
Furthermore, Mase discloses multiple shot blastings to acquire a particular surface roughness and finish such that a component is subjected to a first blasting to adjust surface roughness, a second blasting to produce surface irregularities such as dimples, and a third blasting with elastic abrasives, wherein abrasive grains are kneaded in an elastic body or abrasive grains are carried on the surface of the elastic body, to adjust the peaks of the dimples such that they are flattened by the ejected abrasive sliding along the surface of the treatment area (see para. [0016]-[0020]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used (Claims 6 and 13-16) a post-polishing blasting to remove minute protrusions generated at a time of formation of the dimples after forming the dimples, as taught by Mase, and to have (Claims 7 and 17-20) also used elastic abrasives, wherein abrasive grains are kneaded in an elastic body or abrasive grains are carried on the surface of the elastic body, to adjust the peaks of the dimples such that they are flattened by the ejected abrasive sliding along the surface of the treatment area, as also taught by Mase, for the invention disclosed by Sugita. 
One would be motivated to use an additional shot blasting treatment after the initial shot blasting treatment which formed the dimples as a means of quality control to obtain a more precise surface profile or roughness; for example, a surface with a mirror finish or one which prevents excessive wear to the cutting tool (see para. [0027]-[0028] of Mase; to be clear, while Mase is directed to the shot blasting of a mold, one of ordinary skill in the art would appreciate that such techniques be applied to other components such as cutting tools where tool life and wear resistance is of particular importance). One would be motivated to use the elastic particles disclosed by Mase, and also disclosed by Sugita (see above), as a means to use the same abrasive blasting particle for the entire blasting process. 

Claim 6-7 and 13-20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sugita, as applied to claims 1-5 above, respectively, and further in view of Kobayashi (previously cited, US 20150128674 A1).
Regarding Claims 6 and 13-16, Sugita is silent towards post polishing such that the post polishing is performed to the treatment region for removing minute protrusions generated at a time of formation of the dimples after forming the dimples; however, it is well-known in the art of shot blasting that multiple passes may be required to impart the desired surface finish. 
For example, Kobayashi discloses a method wherein a component is shot blasted, evaluated for surface quality, and then shot blasted again in order to obtain the desired surface profile, for example by tailoring shot blasting conditions if needed (see Fig. 3).
Sugita also teaches wherein shot blasting parameters may be modified to impart particular surface properties (“a condition for the shot blasting operation, such as the pressure of the ejected air, the amount of the supplied abrasive particles…operation time…area of the surface subjected…such that the surface has a desired roughness and recesses each having a desired size” [0053]). Additionally, it is well-known in the art of surface modification and polishing to provide first a rough pass of polishing with a first set of parameters followed by a finer polishing pass comprised of a second set of parameters to obtain a particular surface profile.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used post-polishing on the treatment area, such as by further shot blasting, as taught by Kobayashi, for the invention disclosed by Sugita. One would be motivated to use an additional shot blasting treatment after the initial shot blasting treatment as a means of quality control to obtain a more precise surface profile or roughness. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that such an additional shot blasting include a modification to provide a specifically post-polishing step, as it is well-known in the art to provide a finished part with a clean and smooth surface, and to obtain such a surface by a first rough polishing followed by polishing to a finer degree. 


Sugita further discloses wherein the ejected particles are elastic abrasives wherein abrasive grains are carried on each of a surface of the elastic body (see para. [0052]), and wherein blasting particles are slid on the treatment region after ejection (“macro particles…removed from the surface, whereby the surface is smoothed” [0053]; one of ordinary skill in the art would appreciate that shot blasting and removal of the particles such that the particles smoothed the surface or created dimples would occur by the particles sliding during removal).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used the same particles for shot blasting as disclosed by Sugita for the additional shot blasting steps such as post-polishing to obtain an accurate surface roughness, such that the only modification needed between the blasting steps and the post-polishing steps are machine operation parameters. 

Claims 6-7 and 13-20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sugita, as applied to alternatively rejected claims 1-5 above, respectively, and further in view of Mrak (previously cited, US 20110217907 A1).
Regarding Claims 6 and 13-16, Sugita is silent towards post polishing such that the post polishing is performed to the treatment region for removing minute protrusions generated at a time of formation of the dimples after forming the dimples; however, it is well-known in the art of shot blasting that multiple passes may be required to impart the desired surface finish.
For example, Mrak teaches that it is well known in the art wherein both a surface with an ‘anchor profile’ and one which is clean and free of mill scale and foreign matter is most desirable prior to coating a surface (see para. [0009] describing white metal blast cleaning, and para. [0011]-[0012]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used post polishing such as “white metal blast cleaning” and therefore further shot blasting, to clean the surface of the treatment region, as taught by Mrak, after formation of the 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included multiple shot blasting steps, such as a cleaning step after the second blasting step to the coating, in order to provide a part that not only comprised the desired surface roughness, but one which was clean of foreign matter and ready to be used in production of parts without contaminating or flawing those components. 

Regarding Claims 7 and 17-20, Sugita in view of Mrak teach post-polishing after dimple formation (see claim 6 rejection above). Mrak does not expressly disclose the particle details in post-polishing or cleaning. 
However, Sugita discloses wherein the ejected particles are elastic abrasives wherein abrasive grains are carried on each of a surface of the elastic body (see para. [0052]), and further discloses wherein blasting particles are slid on the treatment region after ejection (see para. [0053]; one of ordinary skill in the art would appreciate that shot blasting and removal of the particles such that the particles smoothed the surface or created dimples would occur by the particles sliding during removal). 
Sugita further teaches wherein shot blasting parameters may be modified to impart particular surface roughness or recesses of a particular size (“a condition for the shot blasting operation, such as the pressure of the ejected air, the amount of the supplied abrasive particles…operation time…area of the surface subjected…such that the surface has a desired roughness and recesses each having a desired size” [0053]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used these same abrasives as disclosed by Sugita and shot blasting method, such that the particles were slid on the surface during their removal to provide smoothing, for the . 

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 20030128903 A1) in view of Miyasaka ’12 (US 20120144890 A1) and Kennedy (“Micro shot blasting of machine tools for improving surface finish and reducing cutting forces in manufacturing”)..
Regarding Claim 1, Yasuda discloses a method for surface treatment for a treatment region (see Abstract), comprising:
 ejecting substantially spherical ejection particles having a median diameter of 1 um to 20 um to the treatment region (see para. [0025]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05)
at an ejection pressure of from 0.05 MPa to 0.5 MPa (see Table 1 ejection pressures) for forming dimples having 
an average equivalent diameter of 1 to 18 up and an average depth of 0.02 to 1.0um or less than 1.0um (see para. [0024]; a diameter of 5um and a depth of 0.3um, for example, reads on the claimed limitations; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I)
due to deformation caused by collision of the ejection particles (see para. [0025]; one of ordinary skill in the art would appreciate that the shot peening produces plastic deformation and compressive residual stress caused by the collision of the ejection particles and to form dimples)
so that a projected surface area of the dimples occupies not less than 30% of a surface area of the treatment region (see para. [0024], 5-60% reads on the claimed limitations).

Miyasaka ’12 discloses a similar invention and shot blasted structure (see Abstract; see para. [0036]; one of ordinary skill in the art would appreciate that a surface comprising a arithmetic average roughness (Ra) of 1um or less would comprise dimples at depths of 0.02-1.0um). Miyasaka ’12 teaches wherein this structure is not only beneficial for sliding members, but also for a machining tool and also a cutting tool with a cutting edge (see para. [0002] and [0006]; one of ordinary skill in the art would appreciate that a cutting tool would have a cutting edge).
Kennedy similarly discloses wherein shot peening is not only a very effective and reliable method to advance the fatigue life of standard components such as shafts, cams, and dynamic components in machinery, but also the life of cutting tips (see Abstract; see Pg. 203, Col. 2, Para. 1-2; see Pg. 204, Col. 1, Para. 1; one of ordinary skill in the art would appreciate that a cutting tool and a cutting tip would comprise a cutting edge). One of ordinary skill in the art would appreciate that the shot peening of Kennedy be applied to both the cutting edge and the vicinity of the cutting edge, such as the entire component, in order to maximize the fatigue life of the cutting tool.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention and method of Yasuda for a treatment region cutting tool such that the treatment region is a cutting edge and cutting edge vicinity thereof, as taught by Miyasaka ’12 and Kennedy. One would be motivated to do this because the structure of Yasuda is particularly suitable for a machine tool (see teaching above by Miyasaka ’12 and Kennedy) and also in order to create a cutting tool with improved fatigue life (see teaching above by Kennedy).

Regarding Claim 8, Yasuda discloses a structure formed in a treatment region comprising
dimples having an average equivalent diameter of 1 to 18 up and an average depth of 0.02 to 1.0um or less than 1.0um (see para. [0024]; a diameter of 5um and a depth of 0.3um, for example, reads 
so that a projected surface area of the dimples occupies not less than 30% of a surface area of the treatment region (see para. [0024], 5-60% reads on the claimed limitations), and wherein 
the dimples are formed due to deformation caused by collision of ejection particles (see para. [0025]; one of ordinary skill in the art would appreciate that the shot peening produces plastic deformation and compressive residual stress caused by the collision of the ejection particles and to form dimples). Additionally, the limitation ‘formed due to deformation caused by collision of ejection particles” is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Yasuda teaches wherein this structure of dimples by shot blasting improves wear resistance and antiseizure properties, particularly when using lubricant (see para. [0026]); however, Yasuda does not disclose wherein the treatment region is one of a cutting tool, and thus does not disclose wherein a treatment region is on a cutting edge of cutting tool and the vicinity of the cutting-edge. 
Miyasaka ’12 discloses a similar invention and shot blasted structure (see Abstract; see para. [0036]; one of ordinary skill in the art would appreciate that a surface comprising a arithmetic average roughness (Ra) of 1um or less would comprise dimples at depths of 0.02-1.0um). Miyasaka ’12 teaches wherein this structure is not only beneficial for sliding members, but also for a machining tool and also a cutting tool with a cutting edge (see para. [0002] and [0006]; one of ordinary skill in the art would appreciate that a cutting tool would have a cutting edge).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention and method of Yasuda for a treatment region of a cutting tool such that the treatment region is a cutting edge and cutting edge vicinity thereof, as taught by Miyasaka ’12 and Kennedy. One would be motivated to do this because the structure of Yasuda is particularly suitable for a machine tool (see teaching above by Miyasaka ’12 and Kennedy) and also in order to create a cutting tool with improved fatigue life (see teaching above by Kennedy).

Double Patenting
Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being  unpatentable over claims 1,4, 6, and 8 of co-pending Application No. 16/084,356 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 4 of co-pending application 16/084,356 claim all the features required by Claim 1 of the instant invention. Additionally, claims 6 and 8 of co-pending application 16/084,356 require the same scope of features articulated in claim 8 of the instant application. Additionally, while the amended claims of the instant invention require that the dimples are formed due to deformation caused by collision of the ejection particles, it would be obvious that the ejection of particles of the co-pending application (see Claim 4 of co-pending application) behave in the same way such that the collision of the ejection particles cause deformation resulting in the dimples, as is well-known in the art of shot-blasting.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.

Regarding Claims 1 and 8, and therefore dependent Claims 2-7 and 9-20 respectively, Applicant argues that macroparticles exist on the ceramic coating, and that shot blasting is performed on the ceramic coating to eliminate the macroparticles and form recesses. Applicant argues that the recesses of Sugita are formed by the removal of macroparticles from the TiCN coating and not from deformation of the ejection particles. This argument is not found persuasive. 
While Examiner appreciates the explanation of the macroparticle removal process, Examiner maintains that Sugita still reads on the claimed limitations. Sugita does disclose wherein the ejection particles can remove macroparticles, but in no way suggests that this is the only mechanism, for forming the dimples/recesses. For instance, in para. [0053] of Sugita, while Sugita discloses recesses can be formed by the removal of the macroparticles, Sugita also teaches wherein the dimple size can be modified by the ejection process parameters. One of ordinary skill in the art would appreciate therefore that the recesses and dimples are not only formed by the simple manner of, or exclusively from, the removal of a macroparticle. Additionally, ejection of particles which causes the removal of a macroparticle to form a recess reads on deformation caused by collision because the macroparticle is part of the coating, and its removal reads on the broadest most reasonable interpretation of deformation to the coating.
Further, the ejection particles of Sugita are the same as that which is claimed, and the ejection pressures, treatment area and surface material, are the same as that which is claimed. It would be obvious to one of ordinary skill in the art therefore that the process results and behaves in the same manner as that which is claimed. One of ordinary skill in the art would appreciate that Sugita discloses forming the recesses by the shot blasting process (which happens to also result in the removal of the macroparticles), and one of ordinary skill in the art would appreciate that the shot blasting forms the particles by plastic deformation (as is well-known in the art), rather than the recesses being formed by 
Moreover, concerning the argument that the shot blasting of Sugita does not result in dimples due to deformation caused by collision of the ejected particles, arguments of counsel cannot take the place of evidence in the record (see MPEP 716.01(c).II). Again, the ejection particles of Sugita are the same as that which is claimed, and the shot blasting steps (ejection pressure) and resulting dimples are the same as that which is claimed. Thus, it would be obvious that the ejection particles also cause deformation in the claimed manner (specifically, deformation by the collision of the ejection particles, i.e., the shot-blasting).

Applicant argues that the recess depth is not disclosed by Sugita. This argument is not found persuasive. 
Sugita discloses an Rz roughness of less than 1um (see para. [0009] and see Fig. 9, flute section after second shot-blasting shows Rz ranging from 0.76-1.06um). One of ordinary skill in the art would appreciate that a surface with an Rz of 1.2um or less, such as 0.76um, would comprise recesses with an average depth of 1um or less. Further a dimple with a size of 0.5um would comprise a depth of less than 1um.

Applicant argues that the process of forming dimples of Sugita is different than that claimed. This argument is not found persuasive because the process of Sugita comprises the same steps as claimed. The ejection particles of Sugita are the same as that which is claimed, the shot blasting steps (ejection pressure and surface treatment area), and resulting dimples are the same as that which is claimed. Thus, it would be obvious that the ejection particles also cause deformation in the claimed manner and that the dimples are formed in the same manner by Sugita as that claimed (i.e., the shot-blasting).

Applicant argues that the macroparticle size of Sugita and the recess formed by blasting are the same size. This argument is not found persuasive. The overlap in recess size and macroparticle size is insufficient to suggest that the recesses are not formed by deformation from the ejection of particles. the 

Applicant argues that the Rz value of the present invention refers to scratch depth and not dimple depth, and that the Rz does not indication dimple size. However, Sugita discloses the recesses as ‘dimples’ (see para. [0007]), and one of ordinary skill in the art would appreciate the Rz value to correspond to the dimple depth as well. Additionally, arguments of counsel cannot take the place of evidence in the record (see MPEP 716.01(c).II). Further a dimple with a size of 0.5um (as disclosed by Sugita) would comprise a depth of less than 1um as well.

	Applicant argues that Sugita does not disclose 30% or more surface area coverage. This argument is not found persuasive, as Sugita discloses performing the blasting process to the entire area, and it would be obvious to impart the desired structure to the entire (100%) surface area for maximum effect. Further the processing conditions of Sugita are the same as that which is claimed and it would be obvious that the process result therefore, in the same coverage as that which is claimed. 

	Applicant argues that the surface area would need to comprise 30% or more macroparticles to obtain the claimed structure. This argument is not found persuasive. It is obvious from the disclose of Sugita that the dimples are desired and that macroparticles are a coating defect. It is obvious therefore that the structure of Sugita is obtained not only from the macroparticle removal but from the collision deformation of the ejection particles to the surface of the coating. Otherwise, the surface would hardly result in the desired dimple formation as disclosed by Sugita. Furthermore, this feature is also taught by Mase (see claim rejections above).




Terminal Disclaimer
The terminal disclaimer filed on February 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of September 12, 2019 has been reviewed and is accepted.  The terminal disclaimer has been recorded, and is effective to overcome the nonstatutory double patenting rejection over the reference patent no. US 10857695 B2 (37 CFR 1.321(b) and (c)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735